Filed 10/9/20 P. v. Chandler CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C088080

                    Plaintiff and Respondent,                                       (Super. Ct. No. 17F2189)

           v.

 DENNIS CARL CHANDLER,

                    Defendant and Appellant.



         Appointed counsel for defendant Dennis Carl Chandler has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
                                                  BACKGROUND
         Defendant pleaded no contest to second degree robbery (Pen. Code, § 211) and
admitted a firearm enhancement (Pen. Code, § 12022.53) in exchange for a stipulated
sentence of 15 years in prison. This stipulated sentence included a 10-year term on the


                                                             1
firearm enhancement. On June 15, 2018, the trial court sentenced defendant in
accordance with the plea. Defendant appealed the judgment claiming the fines and fees
should be stayed until the trial court conducted an ability to pay hearing. We affirmed
the judgment. (People v. Chandler (Mar. 16, 2020, C088080) [nonpub. opn.].) On
August 7, 2019, while that appeal was pending, defendant filed a motion in the trial court
to “Stay and or Modify” the firearm enhancement term pursuant to Senate Bill No. 620
(2017-2018 Reg. Sess.). The trial court denied the motion without prejudice while the
matter was on appeal.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was
advised by counsel of the right to file a supplemental brief within 30 days of the date of
filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant. Having undertaken an examination of the entire record,
we find no arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.


                                                  /s/
                                                 HOCH, J.

We concur:


 /s/
HULL, Acting P. J.


 /s/
MURRAY, J.


                                             2